        Case 4:21-cr-00155-BSM Document 10 Filed 06/11/21 Page 1 of 1



                                                                       EAsl·l;J~EO
                    UNITED STATES DISTRICT COURT           ERivo,srRf\~~¼:ts
                    EASTERN DISTRICT OF ARKANSAS         '      11 202       As
                          CENTRAL DIVISION       JAME.:s w
                                                                 By:
                                                                                      K,CLERK


UNITED STATES of AMERICA                                        PLAINTIFF


vs.                      CASE NO. 4:21-CR-00155 BSM


JEFFERY L. HILL                                                 ·DEFENDANT


                                     ORDER

      The United States must tum over to the defense all exculpatory evidence -

that is evidence that favors the defendant or casts doubt on the government's case.

See Brady v. Maryland, 373 U.S. 83 (1963) and cases applying this precedent. If

the government fails to produce exculpatory evidence to the defense in a timely

manner, the Court may take certain steps; excluding certain evidence; giving

adverse jury instructions; dismissing charges; holding government lawyers in

contempt; or imposing other appropriate sanctions.

      IT IS SO ORDERED this 11th day of June, 2021.




                                      UNITED STATES MAGISTRATE JUDGE
